DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed February 18, 2022 (hereinafter “02/18/22 Amendment") has been entered, and fully considered.  In the 02/18/22 Amendment, claims 1-3, 7, 9-11, 14, & 18 were amended, and claims 5, 6, 8, 12, 13, & 15-17 were cancelled.  No claims were newly added.  Therefore, claims 1-4, 7, 9-11, 14, & 18-20 are now pending in the application.         
3.	The 02/18/22 Amendment has overcome the drawing objections, claim objections, and claim rejections under § 112(a) previously set forth in the Non-Final Office Action mailed 09/03/21 (“09/03/21 Action”).  
4.	The 02/28/22 Amendment has also overcome the prior claim rejections under § 112(b), except for those that have been reiterated herein.    
5.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.
6.	The non-statutory double patenting rejection has been updated, and maintained.  
7.	The following objections and rejections constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
8.	As previously noted in the 09/03/21 Action, the following Non Patent Literature (NPL) reference cited in the 09/11/20 IDS was not considered for failure to comply with 37 CFR 1.98(a)(3)(i) [for lack of a concise explanation of the relevance of the reference (not in the English language)]: First Office Action for Chinese Application No. 201780023225.0, mailed July 1, 2020, p. 1-9.
9.	In the 02/18/22 Amendment, Applicant notes that “a machine translation copy” of this  NPL was provided (with the Response) [02/18/22 Amendment, pg. 5].  However, no such machine translation copy was provided, nor was an Information Disclosure Statement submitted with the 02/18/22 Amendment.

Claim Objections
10.	Claims 1, 2, & 9 are objected to because of the following informalities:  
	a.	In claim 1, lines 2-3, the recitation of “thermal treatment units generating thermal energy” should instead recite --thermal treatment units configured to generate thermal energy--, --thermal treatment units adapted to generate thermal energy--, or --thermal treatment units for generating thermal energy-- to emphasize the functional language of generating thermal energy. 
b.	In claim 2, line 2, the recitation of “wherein the lower shell is configured” should instead recite --wherein each lower shell is configured--. 
c.	In claim 9, line 2, the recitation of “wherein the bridge comprises a nosepiece for placement nose” should instead recite --wherein the bridge comprises a nosepiece for placement on a nose-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1, 2-4, 7, 9, & 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
13.	Claim 1 recites the limitation “the eyelids” in line 3.  There is insufficient antecedent basis for this recitation in the claim.  
14.	Claims 2-4, 7, & 9 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
15.	Claim 7 recites the limitation “the positioning” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
16.	Claim 18 recites the limitation “a treatment surface” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the “a treatment surface” is the same “a treatment surface” previously recited in claim 11 (from which claim 18 depends), or a different “a treatment surface.”  Clarification is required.
17.	Claim 18 recites the limitation “wherein the lower shell has a hole therethrough to allow a treatment surface to be exposed to the exterior surface of the lower shell” (emphasis added), thereby apparently indicating that the treatment surface is not on the exterior surface of the lower shell, since the hole is required to allow the treatment surface to be exposed to the exterior surface.  However, dependent claim 11 (from which claim 18 depends), recites “a treatment surface at an exterior surface of the lower shell” thereby appearing to indicate that the treatment surface is, in fact, positioned on the exterior surface.  As such, the required position of the “treatment surface” in claim 18 is not clear.  Clarification is required.  
18.	Claims 19 & 20 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2-4, 7, & 9)
21.	Claims 1, 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,768,485 to Linick (“Linick”) in view of U.S. Patent Application Publication No. 2015/0057701 to Kelleher et al. ("Kelleher"), and further in view of U.S. Patent Application Publication No. 2016/0000600 to Lee ("Lee").
22.	Regarding claim 1, and with reference to annotated FIG. 2 of Linick (provided below), Linick teaches an eye thermal compress assembly comprising: 
two separate and individually… adjustable thermal treatment units [first/left receptacle (28) and second/right receptacle (29) - col. 2, line 60 - col. 3, line 7] [note: the units (28, 29) are individually adjustable via, e.g., their respective universal joint couplings - see col. 2, ll. 59-65] generating thermal energy to provide a heated or cooled treatment surface [the cavity of each receptacle is filled with a freezable liquid - which will melt, thereby providing a transfer of thermal energy via the phase change/transition] for the eyelids of a user when worn  [see col. 3, ll. 3-8 (“whereby in the course of melting of the fluid within the receptacles a substantial cooling influence will be communicated to the eyes and orbit areas of the user, with the consequent therapeutic benefits heretofore mentioned”)], the thermal treatment units [(28, 29)] each comprising an upper shell and a lower shell [as broadly as claimed, the upper and lower halves of the first and second receptacles/units (28, 29) each comprise “shells” (see annotated FIG. 2 below); further, the current language does not require that the upper and lower shells be separable/detachable from one another]…, wherein the lower shell of each thermal treatment unit comprises an eye shaped portion for resting against the eyelids of an eye when worn [see Abstract (“A face of each receptacle is contoured to fit a different eye of the user…”); and FIG. 1]; and 

    PNG
    media_image1.png
    362
    591
    media_image1.png
    Greyscale

a bridge connecting the two separate thermal treatment units [the bridge comprises handle (14), a pair of struts (10, 11), and the connector elements (27, 25) carried by the struts (11, 11), respectively [see col. 2, ll. 39-43; col. 2, ll. 59-66; & col. 3, ll. 25-33; and FIG. 2].  
	A.	KNOWN INTERCHANGEABILITY OF HEATING/COOLING MODALITIES  
	Linick utilizes water or a like freezable liquid within the receptacles [(28, 29)] to provide cooling [e.g., col. 3, ll. 20-25], and therefore fails to teach:
	the thermal treatment units each comprising… 
a thermoelectric cooler (TEC) for qeneratinq the thermal energy, and a heatsink for dissipatinq the thermal energy into the upper shell; [and] 
	[wherein the thermal treatment units] are individually controllable.
	However, the interchangeability of a variety of different heating and cooling modalities for the purposes of effecting therapeutic energy transmissions to a user/patient was well known in the art, before the effective filing date of the claimed invention.
	As one example, Kelleher, in a similar field of endeavor, teaches systems, methods, and devices to treat eyelids [Abstract].  More particularly, Kelleher teaches a device having an energy delivery surface (140) configured to directly contact the eyelid of a patient [¶[0194]].  Kelleher further teaches that the energy delivery surface (140) can be cooled using a variety of different modalities including, e.g., a thermoelectric element, and a reservoir/water-filled bladder, among others [see ¶[0197] (“When applying heating energy to the eyelid from the device 200, some embodiments includes surface-cooling the eyelid by cooling the energy transmission surface 140… The energy transmission surface 140 can be cooled by: airflow across the interior of the energy transmission surface 140; application of an evaporative agent to the inside of the energy transmission surface 140, such as a refrigerant or water; circulating a cooling fluid through channels in or on the energy transmission surface 140; or contacting the energy transmission surface with a thermoelectric (Peltier junction) or a heat sink linked to a cooling modality… Other methods of cooling the energy transmission surface 140 and/or the eyelid include incorporating a reservoir between the energy transmission surface and the skin of the eyelid, such as a water-filled bladder. The bladder can be pre-cooled or actively cooled during the procedure, such as by circulation of cool water therethrough or through using a chilling element such as a thermoelectric device, a compressor, a refrigerant, or other chilling element”)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Linick such that the first and second receptacles/units (28, 29) [thermal treatment units] each utilize or incorporate a well-known, art-recognized heating/cooling modality such as, e.g., a thermoelectric element, since such a modification amounts merely to the substitution of one well known cooling modality [thermoelectric element] for another [water/freezable liquid cavity], as established by the teachings of Kelleher, yielding only predictable results [cooling] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	REPRESENTATIVE THERMOELECTRIC COOLER (TEC) AND HEATSINK
Lee, in a similar field of endeavor, teaches an example of an eyeball cooling eyepatch (600) configured to be worn by a user and for generating cooling stimulation to the eyeballs [¶’s [0050]-[0055]; FIG. 4 (provided below)]. 

    PNG
    media_image2.png
    344
    305
    media_image2.png
    Greyscale

	Lee teaches that the eyepatch (600) includes a cooling module (110) for each eye [clearly shown in FIG. 4], and that the cooling module (110) includes, inter alia, a thermoelectric cooler [e.g., Peltier device - see ¶’s [0010], [0011], [0017], [0041]] and a heatsink [heat dissipation unit (220) - ¶[0045]; FIGS. 1-2].  Lee further teaches that each cooling module (110) is controllable [e.g., ¶’s [0039], [0047], [0048]].        
	Again, in view of Kelleher’s teaching that it was well known in the art to effect therapeutic energy transmissions to a user/patient using any number of different heating and cooling modalities as detailed above, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Linick such that the first and second receptacles/units (28, 29) [thermal treatment units] each utilize or incorporate a well-known, art-recognized heating/cooling modality such as, e.g., a thermoelectric cooler (TEC) for qeneratinq the thermal energy, and a heatsink for dissipatinq the thermal energy into the upper shell, and wherein the thermal treatment units are individually controllable, all as taught by Lee, since such a modification amounts merely to the substitution of one well known cooling modality [a controllable cooling module including a thermoelectric cooler and heatsink] for another [water/freezable liquid cavity], yielding only predictable results [cooling] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
C.	SUMMARY
	As the formulated rejection makes clear, Linick teaches the overall structure of the claimed device [i.e., two separate thermal treatment units, connected by a bridge, for providing a cooled treatment surface to the eyelids of a user].  
While Linick utilizes water or a like freezable liquid within the units/receptacles to provide cooling, Kelleher supplies the teaching that the interchangeability of a variety of different heating and cooling modalities (such as, e.g., a thermoelectric element, and a reservoir/water-filled bladder) for the purposes of effecting therapeutic energy transmissions to a user/patient was well known to one having ordinary skill in the art.
Finally, Lee provides a representative example of known cooling modules (including a thermoelectric cooler (TEC), and a heatsink) incorporated into an eyepatch (one for each eye) for cooling the eyeballs of a wearer.
23.	Regarding claim 7, the combination of Linick, Kelleher, and Lee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Linick further teaches wherein the positioning of the thermal treatment units [(28), (29)] in relation to the bridge is adjustable by the user to achieve a customizable fit [e.g., col. 1, ll. 32-49 (“The apparatus comprises a frame including a pair of struts having one end pivotally connected to the other in an adjustable fashion whereby the angle between the struts is modified to suit the physiognomy of the individual”); see also col.3, line 39 - col. 4, line 2].  
24.	Regarding claim 9, the combination of Linick, Kelleher, and Lee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Lee further teaches a bridge comprising a nosepiece for placement [on a] nose when the eye thermal compress assembly is worn [clearly shown in FIG. 4].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Linick, Kelleher, and Lee such that the bridge comprises a nosepiece for placement [on a] nose when the eye thermal compress assembly is worn, so as to provide additional comfort for the user, as well as to help keep the device centered on the face.

25.       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linick, Kelleher, and Lee, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0282405 to Wong, Jr. et al. (“Wong”).
26.	Regarding claim 2, the combination of Linick, Kelleher, and Lee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Linick, Kelleher, and Lee does not, however, teach:
wherein the lower shell is configured for removeably securing a pad between each thermal treatment unit and the eyelids of the user, the pad providing moisture, ointment, pharmacological agent, or any combination thereof to the eyelids.  
	Wong, in a similar field of endeavor, relates to medical devices useful in reducing and preventing injury to the eye, the eyelids, the optic nerve and orbit by inducing local temperature control of the tissue, and by administering a constant source of medication(s) [Wong, e.g., ¶[0002]].  Wong teaches a thermoelectric cooler (TEC) [e.g., ¶[0118]], and further teaches that it was known to provide/co-locate a predetermined amount of medicament [a “pharmacological agent”] in a polymer matrix [broadly, a “pad”], collagen or agar coating, or any other vehicles lining the TEC [see, e.g., ¶[0123]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Linick, Kelleher, and Lee such that the lower shell [be] configured for removeably securing a pad between each thermal treatment unit and the eyelids of the user, the pad providing a pharmacological agent (a predetermined amount of medicament), since such a known, medicament/agent delivery technique was recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Wong), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Linick, Kelleher, and Lee), and the results (coupling thermal regulation with additional treatment via a predetermined amount of medicament) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).




27.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linick, Kelleher, and Lee, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0190607 to Sugio et al. (“Sugio”).
28.	Regarding claim 3, the combination of Linick, Kelleher, and Lee teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Lee discloses a controller [cooling stimulation control unit (150) - ¶’s [0039], [0047]; FIG. 1] storing programs of cooling [e.g., ¶’s [0013]-[0016] & [0047]-[0048]], Lee is silent as to the location of control unit (150). 
As such, the combination of Linick, Kelleher, and Lee does not teach:
wherein [the] controller is provided in the bridge to store programs of heating and/or cooling.  
Sugio, in a similar field of endeavor, teaches an eye mask capable of warming the eye area of the user [¶[0025]], including a circuit board (44) having a central processing unit (CPU) and a memory mounted thereon (not shown), along with circuitry for controlling a Peltier element (42) and a vibration element (43).  Sugio further teaches that the circuit board (44) containing the aforementioned components is provided in the bridge of the device [see ¶[0050] (“The circuit board 44 is disposed on the center of the main body 80 where the bending stress applied to the housing 20 is the least. In other words, the circuit board 44 is disposed at a position in the main body 80 corresponding to the middle of the eyes when the main body 80 is held on the face side of the head by the holding part 70”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Linick, Kelleher, and Lee such that the controller [cooling stimulation control unit (150)] is provided in the bridge of the device, as taught by Sugio, since placing/mounting the cooling stimulation control unit (150) in the bridge of a device represents a known controller mounting configuration recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Sugio), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Linick, Kelleher, and Lee), and the results (mounting of a controller in a central part of the device between each eye so that neither eye is obstructed) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

29.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Linick, Kelleher, Lee, and Sugio, as applied to claim 3 above, and further in view of U.S. Patent No. 6,908,195 to Fuller et al. ("Fuller").
30.	Regarding claim 4, the combination of Linick, Kelleher, Lee, & Sugio teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
The combination of Linick, Kelleher, Lee, & Sugio does not, however, explicitly teach:
wherein a switch is provided for choosing one of the programs of heating and/or cooling.  
            Fuller, in a similar field of endeavor, teaches a pair of goggles including two ocular units (10) and an adjustable frame (11) that allows both the distance between the ocular units (10) and the angle at which they sit on the face to be adjusted [col. 5, ll. 3-7; FIG. 1].  Fuller further teaches that each ocular unit (10) includes two lenses (18) and (19) and a heating effect is provided by an electrical heating element (17) (FIG. 2), which is located in a space between the two lenses (18) and (19) of each ocular unit (10) [col. 5, ll. 22-25].  
            Fuller additionally teaches a control unit (14) that contains, among other components, an on/off switch and temperature adjustment controls [col. 5, ll. 10-14; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Linick, Kelleher, Lee, & Sugio to include a switch/controls provided for choosing one of the programs of heating and/or cooling so as to both enhance and facilitate the patient/user experience by providing a user interface that allows for greater selection/control over the cooling programs.  

INDEPENDENT CLAIM 10 (& DEPENDENT CLAIMS 11, 14, & 18-20)
31.	Claims 10, 11, 14, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sugio. 
32.	Regarding claim 10, Lee teaches a thermal treatment unit, comprising: 
an upper shell [as broadly as claimed, the upper half of acceptance unit (610) (i.e., the top half furthest from the portion that contacts the eye); ¶’s [0050]-[0055]; FIG. 4]; 
a lower shell [as broadly as claimed, the lower half of acceptance unit (610) (i.e., the bottom half that rests against the eye); ¶’s [0050]-[0055]; FIG. 4] coupled to the upper shell comprising an eye shaped portion for resting against eyelids of an eye [FIG. 4 depicts an eye patch embodiment that rests on the eyes (¶’s [0053]-[0055]), as distinguished from the eyeglasses embodiment (FIG. 5) and the goggle embodiment (FIGS. 6A-6E); note: as broadly as claimed, the upper and lower halves of the acceptance unit (610) each comprise “shells” as they each comprise a layer or surface enclosing the interior space which receives the cooling modules (110) (see FIG. 2); further, the current language does not require that the upper and lower shells be separable/detachable from one another];
a thermoelectric cooler (TEC) for generating thermal energy [cooling device (110), which may include a Peltier device [see ¶’s [0010], [0011], [0017], [0041]; FIGS. 1, 2, 4]; 
a controller for controlling the TEC [cooling stimulation control unit (150) - ¶’s [0039], [0047]-[0048]; FIG. 1]; 
a heatsink for dissipating the thermal energy into the upper shell [heat dissipation unit (220) - ¶[0045]; FIGS. 1-2]; [and]
wherein the TEC [Peltier device], the heatsink [(220)]… are contained inside the upper shell and the lower shell [¶[0053]; FIG. 4].  
	Lee does not explicitly teach: 
a mounting board; 
[nor that] the controller [(150)] is contained inside the upper shell and the lower shell [Lee is silent as to the precise position of the controller (150) in the eyepatch embodiment of FIG. 4].
	Sugio, in a similar field of endeavor, teaches an eye mask capable of warming the eye area of the user [¶[0025]], including a circuit board (44) having a central processing unit (CPU) and a memory mounted thereon (not shown), along with circuitry for controlling a Peltier element (42) [¶[0050]].  
	Suigo further teaches that the circuit board (44) [mounting board] and the components mounted thereon [including the controller (the CPU)] are contained within the device (as part of the device) [see FIG. 3]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee such that the controller [cooling stimulation control unit (150)] is provided/contained in the upper shell and the lower shell of Lee [i.e., within the eyepatch, as part of the eyepatch) and mounted on a circuit board [mounting board], all as taught by Sugio, since such a modification represents a known controller mounting configuration recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Sugio), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Lee), and the results (mounting of a controller in a device) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
33.	Regarding claim 11, the combination of Lee and Sugio teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches one or more of the following: 
a motor attached to an inner side of the lower shell for producing a vibration notification [“vibration motor” - ¶[0049]]; [and]
a pin connection component, for electrically connecting the TEC to the controller [connections via circuit board (44) - ¶[0050]].  
34.	Claims 14 & 18-20, which depend from claim 11, further narrow a limitation [concerning the “treatment surface”] that is only recited in the alternative in claim 11 (and is therefore not required) (i.e., see recitation of “one or more of” in claim 11). 

Double Patenting
35.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
36.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, & 22 of co-pending Application No. 17/085,775 (the “’775 Application”) (published as U.S. Patent Application Publication No. 2021/0128058 on May 6, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of each of claims of the instant application listed below are found in some form in the highlighted claims of the ‘775 Application (as of 08/20/21).  While the subject matter may differ in language or slightly in scope, each of the instant claims listed below are not considered distinct from the associated claim(s) of the ‘775 Application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. At least the following relationship is noted by the Examiner:
Instant claim 1 to claims 1, 6, & 22 of the ‘775 Application.



Response to Arguments
37.	As noted above, new claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.
38.	Regarding the traversal of the prior rejection of independent claim 1 under § 112(b) based on the improper recitation of a method step in an apparatus claim [see 09/03/21 Action, at pg. 9, ¶29, Applicant argues that:
The phrase “generating thermal energy” defines a feature of the product with functional language and is not a method step of using the product. As recited in the description ([0013], [0015]) and the claim itself, which states “a thermoelectric cooler (TEC) for generating the thermal energy”, said components are defined in terms of their functional output.

02/18/22 Amendment, pgs. 7-8, emphasis added.   

	In response, the rejection under § 112(b) has been withdrawn, however, the claim is objected to, as the recitation of “thermal treatment units generating thermal energy” in lines 2-3 should be corrected to emphasize the functional language of generating thermal energy.  As noted in the body of the objection, Examiner suggests reciting “thermal treatment units configured to generate thermal energy,” “thermal treatment units adapted to generate thermal energy,” or, “thermal treatment units for generating thermal energy.”
39.	The rejections under § 103 have been updated to address the new claim limitations.
40.	The non-statutory double patenting rejection has been updated, and maintained.  

Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794